EXHIBIT 10.1
 
SECURITIES PURCHASE AGREEMENT


This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of the 31st day
of October, 2011, by and between SIONIX CORPORATION, a Nevada corporation (the
“Company”) and TCA GLOBAL CREDIT MASTER FUND, LP, a Cayman Islands limited
partnership (the “Buyer”).


RECITALS


WHEREAS, Buyer desires to purchase from Company, and the Company desires to sell
and issue to Buyer, upon the terms and subject to the conditions contained
herein, up to One Million Dollars ($1,000,000) of senior secured redeemable
debentures in the form attached hereto as Exhibit “A” (the “Debentures”), of
which Three Hundred Thousand Dollars ($300,000) shall be purchased on the date
hereof (the “First Closing”), and up to Seven Hundred Thousand Dollars
($700,000) may be purchased in additional closings as set forth in Section 4.2
below (the “Additional Closings”)(each of the First Closing and the Additional
Closings are sometimes hereinafter individually referred to as a “Closing” and
collectively as the “Closings”), all for the total purchase price of up to One
Million Dollars ($1,000,000) (the “Purchase Price”), and all otherwise subject
to the terms and provisions hereinafter set forth; and


WHEREAS, the Company has agreed to secure all of its “Obligations” (as
hereinafter defined) to Buyer under the Debentures by: (i) granting to the Buyer
a continuing and first priority security interest in all of the assets and
properties of the Company (but excluding any intellectual property owned by the
Company) pursuant to a Security Agreement dated as of the date hereof (the
“Security Agreement”); and (ii) granting to the Buyer a continuing and first
priority security interest and lien in certain stock (the “Pledged Stock”) of
the Company pursuant to a Stock Pledge and Escrow Agreement dated as of the date
hereof (the “Pledge Agreement”);


NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:


ARTICLE I
RECITALS, EXHIBITS, SCHEDULES


The foregoing recitals are true and correct and, together with the Schedules and
Exhibits referred to hereafter, are hereby incorporated into this Agreement by
this reference.


 
1

--------------------------------------------------------------------------------

 
 
ARTICLE II
DEFINITIONS


For purposes of this Agreement, except as otherwise expressly provided or
otherwise defined elsewhere in this Agreement, or unless the context otherwise
requires, the capitalized terms in this Agreement shall have the meanings
assigned to them in this Article as follows:


2.1 “Affiliate” means, with respect to a Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
at any time during the period for which the determination of affiliation is
being made. For purposes of this definition, the term “control,” “controlling,”
“controlled” and words of similar import, when used in this context, means, with
respect to any Person, the possession, directly or indirectly, of the power to
direct, or cause the direction of, management policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.


2.2 “Assets” means all of the properties and assets of the Company or used by
the Company in its business as presently conducted or as proposed to be
conducted in the future, whether real, personal or mixed, tangible or
intangible, wherever located.


2.3 “Claims” means any Proceedings, Judgments, Obligations, threats, losses,
damages, deficiencies, settlements, assessments, charges, costs and expenses of
any nature or kind.


2.4 “Common Stock” means the Company’s common stock, $0.001 par value per share.


2.5 “Consent” means any consent, approval, order or authorization of, or any
declaration, filing or registration with, or any application or report to, or
any waiver by, or any other action (whether similar or dissimilar to any of the
foregoing) of, by or with, any Person, which is necessary in order to take a
specified action or actions, in a specified manner and/or to achieve a specific
result.


2.6 “Contract” means any written or oral contract, agreement, order or
commitment of any nature whatsoever, including, any sales order, purchase order,
lease, sublease, license agreement, services agreement, loan agreement,
mortgage, security agreement, guarantee, management contract, employment
agreement, consulting agreement, partnership agreement, shareholders agreement,
buy-sell agreement, option, warrant, debenture, subscription, call or put.


 
2

--------------------------------------------------------------------------------

 
 
2.7 “Effective Date” means the date set forth in the introductory paragraph of
this Agreement.


2.8 “Encumbrance” means any lien, security interest, pledge, mortgage, easement,
leasehold, assessment, tax, covenant, restriction, reservation, conditional
sale, prior assignment, or any other encumbrance, claim, burden or charge of any
nature whatsoever.


2.9 “Environmental Requirements” means all Laws and requirements relating to
human, health, safety or protection of the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants, or
Hazardous Materials in the environment (including, without limitation, ambient
air, surface water, ground water, land surface or subsurface strata), or
otherwise relating to the treatment, storage, disposal, transport or handling of
any Hazardous Materials.


2.10 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.


2.11 “GAAP” means generally accepted accounting principles, methods and
practices set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants, and
statements and pronouncements of the Financial Accounting Standards Board, the
SEC or of such other Person as may be approved by a significant segment of the
U.S. accounting profession, in each case as of the date or period at issue, and
as applied in the U.S. to U.S. companies.


2.12 “Governmental Authority” means any foreign, federal, state or local
government, or any political subdivision thereof, or any court, agency or other
body, organization, group, stock market or exchange exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.


2.13 “Hazardous Materials” means: (i) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation and transformers or other equipment that
contain dielectric fluid containing levels of polychlorinated biphenyls (PCB’s);
(ii) any chemicals, materials, substances or wastes which are now or hereafter
become defined as or included in the definition of “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “extremely hazardous wastes,”
“restricted hazardous wastes,” “toxic substances,” “toxic pollutants” or words
of similar import, under any Law; and (iii) any other chemical, material,
substance, or waste, exposure to which is now or hereafter prohibited, limited
or regulated by any Governmental Authority.


2.14 “Incentive Shares” means the shares of the Company’s Common Stock to be
issued by the Company to Buyer in accordance with Section 7.5 below.


2.15 “Judgment” means any order, writ, injunction, fine, citation, award,
decree, or any other judgment of any nature whatsoever of any Governmental
Authority.


2.16 “Law” means any provision of any law, statute, ordinance, code,
constitution, charter, treaty, rule or regulation of any Governmental Authority.


2.17 “Leases” means all leases for real or personal property.


 
3

--------------------------------------------------------------------------------

 
 
2.18 “Material Adverse Effect” means with respect to the event, item or question
at issue, that such event, item or question would not have or reasonably be
expected to result in: (i) a material adverse effect on the legality, validity
or enforceability of this Agreement or any of the Transaction Documents; (ii) a
material adverse effect on the results of operations, Assets, business or
condition (financial or otherwise) or prospects of the Company or any of its
subsidiaries, either individually or taken as a whole; or (iii) a material
adverse effect on the Company’s ability to perform, on a timely basis, its
Obligations under this Agreement or any Transaction Documents.


2.19 “Material Contract” shall mean any Contract to which the Company is a party
or by which the Company or any of its Assets are bound and which: (i) involves
aggregate payments of Twenty-Five Thousand Dollars ($25,000) or more to or from
the Company; (ii) involves delivery, purchase, licensing or provision, by or to
the Company, of any goods, services, assets or other items having a value (or
potential value) over the term of such Contract of Twenty-five Thousand Dollars
($25,000) or more or is otherwise material to the conduct of the Company’s
business as now conducted and as contemplated to be conducted in the future;
(iii) involves a Company Lease; (iv) imposes any guaranty, surety or
indemnification Obligations on the Company; or (v) prohibits the Company from
engaging in any business or competing anywhere in the world.


2.20 “Obligation” means any debt, liability or obligation of any nature
whatsoever, whether secured, unsecured, recourse, nonrecourse, liquidated,
unliquidated, accrued, absolute, fixed, contingent, ascertained, unascertained,
known, unknown or obligations under executory Contracts.


2.21 “Ordinary Course of Business” means the ordinary course of business
consistent with past custom and practice (including with respect to quantity,
quality and frequency).


2.22 “Permit” means any license, permit, approval, waiver, order, authorization,
right or privilege of any nature whatsoever, granted, issued, approved or
allowed by any Governmental Authority.


2.23 “Person” means any individual, sole proprietorship, joint venture,
partnership, company, corporation, association, cooperation, trust, estate,
Governmental Authority, or any other entity of any nature whatsoever.


2.24 “Principal Trading Market” shall mean the Nasdaq Global Select Market, the
Nasdaq Global Market, the Nasdaq Capital Market, the OTC Bulletin Board, the
NYSE Euronext or the New York Stock Exchange, whichever is at the time the
principal trading exchange or market for the Common Stock.


2.25 “Proceeding” means any demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever.


 
4

--------------------------------------------------------------------------------

 
 
2.26 “Real Property” means any real estate, land, building, structure,
improvement, fixture or other real property of any nature whatsoever, including,
but not limited to, fee and leasehold interests.


2.27 “SEC” means the United States Securities and Exchange Commission.


2.28 “Securities” means, collectively, the Debentures, the Incentive Shares, and
the Pledged Stock, to the extent Buyer becomes the owner thereof through Buyer’s
rights under the Pledge Agreement.


2.29 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.


2.30 “Short Sales” means all “short sales” as defined in Rule 200 of Regulation
SHO under the Exchange Act.


2.31 “Tax” means (i) any foreign, federal, state or local income, profits, gross
receipts, franchise, sales, use, occupancy, general property, real property,
personal property, intangible property, transfer, fuel, excise, accumulated
earnings, personal holding company, unemployment compensation, social security,
withholding taxes, payroll taxes, or any other tax of any nature whatsoever,
(ii) any foreign, federal, state or local organization fee, qualification fee,
annual report fee, filing fee, occupation fee, assessment, rent, or any other
fee or charge of any nature whatsoever, or (iii) any deficiency, interest or
penalty imposed with respect to any of the foregoing.


2.32 “Tax Return” means any tax return, filing, declaration, information
statement or other form or document required to be filed in connection with or
with respect to any Tax.


2.33 “Transaction Documents” means any documents or instruments to be executed
by Company in connection with this Agreement, including, without limitation, the
Debentures, the Security Agreement and the Pledge Agreement.


ARTICLE III
INTERPRETATION


In this Agreement, unless the express context otherwise requires: (i) the words
“herein,” “hereof” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement; (ii)
references to the words “Article” or “Section” refer to the respective Articles
and Sections of this Agreement, and references to “Exhibit” or “Schedule” refer
to the respective Exhibits and Schedules annexed hereto; (iii) references to a
“party” mean a party to this Agreement and include references to such party’s
permitted successors and permitted assigns; (iv) references to a “third party”
mean a Person not a party to this Agreement; (v) the terms “dollars” and “$”
means U.S. dollars; (vi) wherever the word “include,” “includes” or “including”
is used in this Agreement, it will be deemed to be followed by the words
“without limitation.”


 
5

--------------------------------------------------------------------------------

 
 
ARTICLE IV
PURCHASE AND SALE OF DEBENTURES


4.1 Purchase and Sale of Debentures.  Subject to the satisfaction (or waiver) of
the terms and conditions of this Agreement, Buyer agrees to purchase, at each
Closing, and Company agrees to sell and issue to Buyer, at each Closing,
Debentures in the amount of the Purchase Price applicable to each Closing as
more specifically set forth below.


4.2 Closing Dates. The First Closing of the purchase and sale of the Debentures
shall be for Three Hundred Thousand Dollars ($300,000), and shall take place on
the Effective Date, subject to satisfaction of the conditions to the First
Closing set forth in this Agreement (the “First Closing Date”).  Additional
Closings of the purchase and sale of the Debentures shall be at such times and
for such amounts as determined in accordance with Section 4.4 below, subject to
satisfaction of the conditions to the Additional Closings set forth in this
Agreement (the “Additional Closing Dates”) (collectively referred to as the
“Closing Dates”).  The Closings shall occur on the respective Closing Dates
through the use of overnight mails and subject to customary escrow instructions
from Buyer and its counsel, or in such other manner as is mutually agreed to by
the Company and the Buyer.


4.3 Form of Payment.  Subject to the satisfaction of the terms and conditions of
this Agreement, on each Closing Date: (i) the Buyer shall deliver to the
Company, to a Company account designated by the Company, the aggregate proceeds
for the Debentures to be issued and sold to Buyer at each such Closing, minus
the fees to be paid directly from the proceeds of each such Closing as set forth
in this Agreement, in the form of wire transfers of immediately available U.S.
funds; and (ii) the Company shall deliver to Buyer the Securities which Buyer is
purchasing hereunder at each Closing, duly executed on behalf of the Company,
together with any other documents required to be delivered pursuant to this
Agreement.


4.4 Additional Closings.  At any time after the First Closing but prior to the
maturity date of any of the Debentures issued in the First Closing, the Company
may request that Buyer purchase additional Debentures hereunder in two (2)
tranches, each in the amount of up to Three Hundred Fifty Thousand Dollars
($350,000), in each case by written notice to Buyer, and, subject to the
conditions below, Buyer shall purchase such additional Debentures in such
amounts and at such times as Buyer and the Company may mutually agree, so long
as the following conditions have been satisfied, in Buyer’s sole and absolute
discretion: (i) no default or “Event of Default” (as such term is defined in any
of the Transaction Documents) shall have occurred or be continuing under this
Agreement or any other Transaction Documents; and (ii) any additional purchase
of Debentures beyond the purchase of Debentures at the First Closing shall have
been approved by Buyer, which approval may be given or withheld in Buyer’s sole
and absolute discretion.


 
6

--------------------------------------------------------------------------------

 
 
ARTICLE V
BUYER’S REPRESENTATIONS AND WARRANTIES


Buyer represents and warrants to the Company, that:
 
5.1 Investment Purpose. Buyer is acquiring the Securities for its own account
for investment only and not with a view towards, or for resale in connection
with, the public sale or distribution thereof, except pursuant to sales
registered or exempted under the Securities Act; provided, however, that by
making the representations herein, Buyer reserves the right to dispose of the
Securities at any time in accordance with or pursuant to an effective
registration statement covering such Securities or an available exemption under
the Securities Act.


5.2 Accredited Investor Status.  Buyer is an “accredited investor” as that term
is defined in Rule 501(a) (3) of Regulation D, as promulgated under the
Securities Act.


5.3 Reliance on Exemptions.  Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of Buyer to acquire the
Securities.


5.4 Information. Buyer and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
information Buyer deemed material to making an informed investment decision
regarding its purchase of the Securities, which have been requested by Buyer.
Buyer and its advisors, if any, have been afforded the opportunity to ask
questions of the Company and its management. Neither such inquiries, nor any
other due diligence investigations conducted by Buyer or its advisors, if any,
or its representatives, shall modify, amend or affect Buyer’s right to rely on
the Company’s representations and warranties contained in Article VI
below.  Buyer understands that its investment in the Securities involves a high
degree of risk.  Buyer is in a position regarding the Company, which, based upon
employment, family relationship or economic bargaining power, enabled and
enables Buyer to obtain information from the Company in order to evaluate the
merits and risks of this investment.  Buyer has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities.


5.5 No Governmental Review. Buyer understands that no United States federal or
state Governmental Authority has passed on or made any recommendation or
endorsement of the Securities, or the fairness or suitability of the investment
in the Securities, nor have such Governmental Authorities passed upon or
endorsed the merits of the offering of the Securities.


5.6 Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of Buyer and is a valid and binding
agreement of Buyer, enforceable in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.


5.7 Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, Buyer has not directly or indirectly, nor
has any Person acting on behalf of or pursuant to any understanding with Buyer,
executed any purchases or sales, including Short Sales, of the securities of the
Company during the period commencing as of the time that such Company first
received a term sheet (written or oral) from the Buyer or any other Person
representing the Company setting forth the material terms of the transactions
contemplated hereunder and ending immediately prior to the execution
hereof.  Buyer has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction), except for disclosure to its attorneys, agents, accountants and
other professional advisors in connection with its review and contemplated
closing of the transactions contemplated hereby. While any Debentures are
outstanding, the Buyer shall not execute any Short Sales in connection with the
Company’s Common Stock.


 
7

--------------------------------------------------------------------------------

 
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE SELLER


Except as set forth and disclosed in the disclosure schedule attached to this
Agreement and made a part hereof, the Company hereby makes the following
representations and warranties to the Buyer:


6.1 Subsidiaries.  Except as set forth in Schedule 6.1, the Company has no
subsidiaries and the Company does not own, directly or indirectly, any
outstanding voting securities of or other interests in, or have any control
over, any other Person.  For purposes of the representations and warranties of
the Company set forth in this Article VI, all representations and warranties
from or related to the Company, its business, Assets, operations or prospects
shall be deemed to mean and be construed to include the same representation and
warranty from and with respect to each subsidiary of the Company, as applicable,
regardless of whether each of such representations and warranties in Article VI
specifically refers to subsidiaries or not.


6.2 Organization.  The Company and its subsidiaries are corporations, duly
organized, validly existing and in good standing under the Laws of the
jurisdiction in which they are incorporated.  The Company has the full corporate
power and authority and all necessary certificates, licenses, approvals and
Permits to: (i) enter into and execute this Agreement and the Transaction
Documents and to perform all of its Obligations hereunder and thereunder; and
(ii) own and operate its Assets and properties and to conduct and carry on its
business as and to the extent now conducted.  The Company is duly qualified to
transact business and is in good standing as a foreign corporation in each
jurisdiction where the character of its business or the ownership or use and
operation of its Assets or properties requires such qualification.  Schedule 6.2
contains a correct and complete list of the jurisdictions in which the Company
is qualified to do business as a foreign corporation.


6.3 Authority and Approval of Agreement; Binding Effect.  The execution and
delivery by Company of this Agreement and the Transaction Documents, and the
performance by Company of all of its Obligations hereunder and thereunder,
including the issuance of the Securities, have been duly and validly authorized
and approved by Company and its board of directors pursuant to all applicable
Laws and no other corporate action or Consent on the part of Company, its board
of directors, stockholders or any other Person is necessary or required by the
Company to execute this Agreement and the Transaction Documents, consummate the
transactions contemplated herein and therein, perform all of Company’s
Obligations hereunder and thereunder, or to issue the Securities.  This
Agreement and each of the Transaction Documents have been duly and validly
executed by Company (and the officer executing this Agreement and all such other
Transaction Documents is duly authorized to act and execute same on behalf of
Company) and constitute the valid and legally binding agreements of Company,
enforceable against Company in accordance with their respective terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.


 
8

--------------------------------------------------------------------------------

 
 
6.4 Capitalization. The authorized capital stock of the Company consists of
600,000,000 shares of Common Stock and 10,000,000 shares of preferred stock
(“Preferred Stock”), of which 302,068,822 shares of Common Stock are issued and
outstanding as of October 26, 2011, and no shares of Preferred Stock are issued
and outstanding.  All of such outstanding shares have been validly issued and
are fully paid and nonassessable.  The Common Stock is currently quoted on the
OTC Bulletin Board under the trading symbol “SINX.”  The Company has received no
notice, either oral or written, with respect to the continued eligibility of the
Common Stock for quotation on the Principal Trading Market, and the Company has
maintained all requirements on its part for the continuation of such quotation. 
Except as disclosed in the “SEC Documents” (as hereinafter defined), no shares
of Common Stock are subject to preemptive rights or any other similar rights or
any Encumbrances suffered or permitted by the Company.  Except as disclosed in
the SEC Documents, as of the date hereof: (i) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company or any of its subsidiaries, or Contracts,
commitments, understandings or arrangements by which the Company or any of its
subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its subsidiaries, or options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries; (ii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other Contracts or
instruments evidencing indebtedness of the Company or any of its subsidiaries,
or by which the Company or any of its subsidiaries is or may become bound;
(iii) there are no outstanding registration statements with respect to the
Company or any of its securities, except as set forth in Schedule 6.4 attached
hereto (Schedule 6.4 shall also disclose the current status of any such
outstanding registration statements; (iv) there are no agreements or
arrangements under which the Company or any of its subsidiaries is obligated to
register the sale of any of their securities under the Securities Act (except
pursuant to this Agreement); (v) there are no financing statements securing
obligations filed in connection with the Company or any of its Assets;
(vi) there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by this Agreement or any related agreement or
the consummation of the transactions described herein or therein; and (vii)
there are no outstanding securities or instruments of the Company which contain
any redemption or similar provisions, and there are no Contracts by which the
Company is or may become bound to redeem a security of the Company.  The Company
has furnished to the Buyer true, complete and correct copies of: (I) the
Company’s Certificate of Incorporation, as amended and as in effect on the date
hereof (the “Certificate of Incorporation”); and (II) the Company’s Bylaws, as
in effect on the date hereof (the “Bylaws”).  Except for the Certificate of
Incorporation and the Bylaws, there are no other shareholder agreements, voting
agreements or other Contracts of any nature or kind that restrict, limit or in
any manner impose Obligations on the governance of the Company.


6.5 No Conflicts; Consents and Approvals.  The execution, delivery  and
performance of this Agreement and the Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, including the
issuance of any of the Securities, will not: (i) constitute a violation of or
conflict with the Certificate of Incorporation, Bylaws or any other
organizational or governing documents of Company; (ii) constitute a violation
of, or a default or breach under (either immediately, upon notice, upon lapse of
time, or both), or conflicts with, or gives to any other Person any rights of
termination, amendment, acceleration or cancellation of, any provision of any
Contract to which Company is a party or by which any of its Assets or properties
may be bound; (iii) constitute a violation of, or a default or breach under
(either immediately, upon notice, upon lapse of time, or both), or conflicts
with, any Judgment; (iv) constitute a violation of, or conflict with, any Law
(including United States federal and state securities Laws and the rules and
regulations of any market or exchange on which the Common Stock is quoted); or
(v) result in the loss or adverse modification of, or the imposition of any
fine, penalty or other Encumbrance with respect to, any Permit granted or issued
to, or otherwise held by or for the use of, Company or any of Company’s
Assets.  The Company is not in violation of its Certificate of Incorporation,
Bylaws or other organizational or governing documents and the Company is not in
default or breach (and no event has occurred which with notice or lapse of time
or both could put the Company in default or breach) under, and the Company has
not taken any action or failed to take any action that would give to any other
Person any rights of termination, amendment, acceleration or cancellation of,
any Contract to which the Company is a party or by which any property or Assets
of the Company are bound or affected. The businesses of the Company are not
being conducted, and shall not be conducted so long as Buyer owns any of the
Securities, in violation of any Law. Except as specifically contemplated by this
Agreement, the Company is not required to obtain any Consent of, from, or with
any Governmental Authority, or any other Person, in order for it to execute,
deliver or perform any of its Obligations under this Agreement or the
Transaction Documents in accordance with the terms hereof or thereof, or to
issue and sell the Securities in accordance with the terms hereof.  Except as
disclosed in Schedule 6.5, all Consents which the Company is required to obtain
pursuant to the immediately preceding sentence have been obtained or effected on
or prior to the date hereof.  The Company is not aware of any facts or
circumstances which might give rise to any of the foregoing.


 
9

--------------------------------------------------------------------------------

 
 
6.6 Issuance of Securities. The Securities are duly authorized and, upon
issuance in accordance with the terms hereof, shall be duly issued, fully paid
and non-assessable, and free from all Encumbrances with respect to the issue
thereof, and will be issued in compliance with all applicable United States
federal and state securities Laws.  Assuming the accuracy of the representations
and warranties of the Buyer set forth in Article V above, the offer and sale by
the Company of the Securities is exempt from: (i) the registration and
prospectus delivery requirements of the Securities Act; and (ii) the
registration and/or qualification provisions of all applicable state and
provincial securities and “blue sky” laws.


6.7 SEC Documents; Financial Statements. The Common Stock is registered pursuant
to Section 12 of the Exchange Act and the Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC under the Exchange Act (all of the foregoing filed within the two (2)
years preceding the date hereof or amended after the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to as
the “SEC Documents”).  The Company is current with its filing obligations under
the Exchange Act and all SEC Documents have been filed on a timely basis or the
Company has received a valid extension of such time of filing and has filed any
such SEC Document prior to the expiration of any such extension.  The Company
represents and warrants that true and complete copies of the SEC Documents are
available on the SEC’s website (www.sec.gov) at no charge to Buyer, and Buyer
acknowledges that it may retrieve all SEC Documents from such website and
Buyer’s access to such SEC Documents through such website shall constitute
delivery of the SEC Documents to Buyer; provided, however, that if Buyer is
unable to obtain any of such SEC Documents from such website at no charge, as
result of such website not being available or any other reason beyond Buyer’s
control, then upon request from Buyer, the Company shall deliver to Buyer true
and complete copies of such SEC Documents.  The Buyer shall also deliver to
Buyer true and complete copies of all draft filings, reports, schedules,
statements and other documents required to be filed with the SEC that have been
prepared but not filed with the SEC as of the date hereof. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act, and none of the SEC Documents, at the time
they were filed with the SEC, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.  None of the statements made in any such
SEC Documents is, or has been, required to be amended or updated under
applicable Law (except as set forth in Schedule 6.7 or such statements as have
been amended or updated in subsequent filings prior the date hereof, which
amendments or updates are also part of the SEC Documents).  As of their
respective dates, except as set forth in Schedule 6.7, the financial statements
of the Company included in the SEC Documents (“Financial Statements”) complied
in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. All of the
Financial Statements have been prepared in accordance with GAAP, consistently
applied, during the periods involved (except: (i) as may be otherwise indicated
in such Financial Statements or the notes thereto; or (ii) in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements), and fairly present in all material respects
the consolidated financial position of the Company as of the dates thereof and
the consolidated results of its operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments).  No other information provided by or on behalf of the Company to
the Buyer which is not included in the SEC Documents contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstance under
which they are or were made, not misleading.


6.8 Absence of Certain Changes.  Since the date the last of the SEC Documents
was filed with the SEC, none of the following have occurred:


(a) There has been no event or circumstance of any nature whatsoever that has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect; or


(b) Any transaction, event, action, development, payment, or any other matter of
any nature whatsoever entered into by the Company other than in the Ordinary
Course of Business.


 
10

--------------------------------------------------------------------------------

 
 
6.9 Absence of Litigation or Adverse Matters. Except as set forth in Schedule
6.9: (i) there is no Proceeding before or by any Governmental Authority or any
other Person, pending, or the best of Company’s knowledge, threatened or
contemplated by, against or affecting the Company, its business or Assets; (ii)
there is no outstanding Judgments against or affecting the Company, its business
or Assets; (iii) the Company is not in breach or violation of any Contract; and
(iv) the Company has not received any material complaint from any customer,
supplier, vendor or employee.


6.10 Liabilities and Indebtedness of the Company.  The Company does not have any
Obligations of any nature whatsoever, except: (i) as disclosed in Schedule 6.10;
(ii) as disclosed in the Financial Statements; or (iii) Obligations incurred in
the Ordinary Course of Business since the date of the last Financial Statements
filed by the Company with the SEC which do not or would not, individually or in
the aggregate, exceed Ten Thousand Dollars ($10,000) or otherwise have a
Material Adverse Effect.


6.11 Title to Assets.  The Company has good and marketable title to, or a valid
leasehold interest in, all of its Assets which are material to the business and
operations of the Company as presently conducted, free and clear of all
Encumbrances or restrictions on the transfer or use of same.  Specifically, the
Company hereby represents and warrants that it owns and has good and marketable
title to that certain piece of equipment and machinery described as “MWTS” (as
such term is defined in the Security Agreement), free and clear of all
Encumbrances. Except as set forth in Schedule 6.11 and except as would not have
a Material Adverse Effect, the Company’s Assets are in good operating condition
and repair, ordinary wear and tear excepted, and are free of any latent or
patent defects which might impair their usefulness, and are suitable for the
purposes for which they are currently used and for the purposes for which they
are proposed to be used.  The Company represents and warrants that the
description of the MWTS in the Security Agreement is accurate and correctly
describes the equipment it purports to describe, and that the MWTS is in current
use in the Company’s business, in good working order and fully operational for
its intended use.


6.12 Real Estate.


(a) Real Property Ownership.  The Company does not own any Real Property.


(b) Real Property Leases.  Except for the Leases described in Schedule 6.12(b)
(the “Company Leases”), the Company does not lease any other Real
Property.  With respect to each of the Company Leases: (i) the Company has been
in peaceful possession of the property leased thereunder and neither the Company
nor the landlord is in default thereunder; (ii) no waiver, indulgence or
postponement of any of the Obligations thereunder has been granted by the
Company or landlord thereunder; and (iii) there exists no event, occurrence,
condition or act known to the Company which, upon notice or lapse of time or
both, would be or could become a default thereunder or which could result in the
termination of the Company Leases, or any of them, or have a Material Adverse
Effect on the business of the Company, its Assets or its operations or financial
results.  The Company has not violated nor breached any provision of any such
Company Leases, and all Obligations required to be performed by the Company
under any of such Company Leases have been fully, timely and properly
performed.  The Company has delivered to the Buyer true, correct and complete
copies of all Company Leases, including all modifications and amendments
thereto, whether in writing or otherwise.  The Company has not received any
written or oral notice to the effect that any of the Company Leases will not be
renewed at the termination of the term of such Company Leases, or that any of
such Company Leases will be renewed only at higher rents.


 
11

--------------------------------------------------------------------------------

 
 
6.13 Material Contracts.  An accurate, current and complete copy of each of the
Material Contracts has been furnished to Buyer, or is otherwise set forth and
described with specificity in Schedule 6.13 attached hereto, and each of the
Material Contracts constitutes the entire agreement of the respective parties
thereto relating to the subject matter thereof.  There are no outstanding
offers, bids, proposals or quotations made by Company which, if accepted, would
create a Material Contract with Company.  Each of the Material Contracts is in
full force and effect and is a valid and binding Obligation of the parties
thereto in accordance with the terms and conditions thereof.  All Obligations
required to be performed under the terms of each of the Material Contracts by
any party thereto have been fully performed by all parties thereto, and no party
to any Material Contracts is in default with respect to any term or condition
thereof, nor has any event occurred which, through the passage of time or the
giving of notice, or both, would constitute a default thereunder or would cause
the acceleration or modification of any Obligation of any party thereto or the
creation of any Encumbrance upon any of the Assets of the Company.  Further, the
Company has received no notice, nor does the Company have any knowledge, of any
pending or contemplated termination of any of the Material Contracts and, no
such termination is proposed or has been threatened, whether in writing or
orally.


6.14 Compliance with Laws.  The Company is and at all times has been in full
compliance with all Laws.  The Company has not received any notice that it is in
violation of, has violated, or is under investigation with respect to, or has
been threatened to be charged with, any violation of any Law.


6.15 Intellectual Property.  The Company owns or possesses adequate and legally
enforceable  rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and all other intellectual property rights necessary to conduct its
business as now conducted. The Company does not have any knowledge of any
infringement by the Company of trademark, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secret or other intellectual property rights of
others, and, to the knowledge of the Company, there is no Claim being made or
brought against, or to the Company’s knowledge, being threatened against, the
Company regarding trademark, trade name, patents, patent rights, invention,
copyright, license, service names, service marks, service mark registrations,
trade secret or other intellectual property infringement; and the Company is
unaware of any facts or circumstances which might give rise to any of the
foregoing.


6.16 Labor and Employment Matters.  The Company is not involved in any labor
dispute or, to the knowledge of the Company, is any such dispute threatened.
None of the Company’s employees is a member of a union and the Company believes
that its relations with its employees are good.  The Company has complied in all
material respects with all Laws relating to employment matters, civil rights and
equal employment opportunities.


6.17 Employee Benefit Plans.  Except as set forth in Schedule 6.17, the Company
does not have and has not ever maintained, and has no Obligations with respect
to any employee benefit plans or arrangements, including employee pension
benefit plans, as defined in Section 3(2) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), multiemployer plans, as defined in
Section 3(37) of ERISA, employee welfare benefit plans, as defined in Section
3(1) of ERISA, deferred compensation plans, stock option plans, bonus plans,
stock purchase plans, hospitalization, disability and other insurance plans,
severance or termination pay plans and policies, whether or not described in
Section 3(3) of ERISA, in which employees, their spouses or dependents of the
Company participate (collectively, the “Employee Benefit Plans”).  To the
Company’s knowledge, all Employee Benefit Plans meet the minimum funding
standards of Section 302 of ERISA, where applicable, and each such Employee
Benefit Plan that is intended to be qualified within the meaning of Section 401
of the Internal Revenue Code of 1986 is qualified.  No withdrawal liability has
been incurred under any such Employee Benefit Plans and no “Reportable Event” or
“Prohibited Transaction” (as such terms are defined in ERISA), has occurred with
respect to any such Employee Benefit Plans, unless approved by the appropriate
Governmental Authority.  To the Company’s knowledge, the Company has promptly
paid and discharged all Obligations arising under ERISA of a character which if
unpaid or unperformed might result in the imposition of an Encumbrance against
any of its Assets or otherwise have a Material Adverse Effect.


 
12

--------------------------------------------------------------------------------

 
 
6.18 Tax Matters.  The Company has made and timely filed all Tax Returns
required by any jurisdiction to which it is subject, and each such Tax Return
has been prepared in compliance with all applicable Laws, and all such Tax
Returns are true and accurate in all respects.  Except and only to the extent
that the Company has set aside on its books provisions reasonably adequate for
the payment of all unpaid and unreported Taxes, the Company has timely paid all
Taxes shown or determined to be due on such Tax Returns, except those being
contested in good faith, and the Company has set aside on its books provision
reasonably adequate for the payment of all Taxes for periods subsequent to the
periods to which such Tax Returns apply. There are no unpaid Taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.  The
Company has withheld and paid all Taxes to the appropriate Governmental
Authority required to have been withheld and paid in connection with amounts
paid or owing to any Person.  There is no Proceeding or Claim for refund now in
progress, pending or threatened against or with respect to the Company regarding
Taxes.


6.19 Insurance.  The Company is covered by valid, outstanding and enforceable
policies of insurance which were issued to it by reputable insurers of
recognized financial responsibility, covering its properties, Assets and
businesses against losses and risks normally insured against by other
corporations or entities in the same or similar lines of businesses as the
Company is engaged and in coverage amounts which are prudent and typically and
reasonably carried by such other corporations or entities (the “Insurance
Policies”).  Such Insurance Policies are in full force and effect, and all
premiums due thereon have been paid.  None of the Insurance Policies will lapse
or terminate as a result of the transactions contemplated by this
Agreement.  The Company has complied with the provisions of such Insurance
Policies.  The Company has not been refused any insurance coverage sought or
applied for and the Company does not have any reason to believe that it will not
be able to renew its existing Insurance Policies as and when such Insurance
Policies expire or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not materially and
adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company.


6.20 Permits.  The Company possesses all Permits necessary to conduct its
business, and the Company has not received any notice of, or is otherwise
involved in any Proceedings relating to, the revocation or modification of any
such Permits.  All such Permits are valid and in full force and effect and the
Company is in full compliance with the respective requirements of all such
Permits.


6.21 Bank Accounts; Business Location.  Schedule 6.21 sets forth, with respect
to each account of the Company with any bank, broker or other depository
institution: (i) the name and account number of such account; (ii) the name and
address of the institution where such account is held; (iii) the name of any
Person(s) holding a power of attorney with respect to such account, if any; and
(iv) the names of all authorized signatories and other Persons authorized to
withdraw funds from each such account.  The Company has no office or place of
business other than as identified on Schedule 6.21 and the Company's principal
places of business and chief executive offices are indicated on Schedule
6.21.  All books and records of the Company and other material Assets of the
Company are held or located at the principal offices of the Company indicated on
Schedule 6.21.


6.22 Environmental Laws.  The Company is and has at all times been in compliance
with any and all applicable Environmental Requirements, and there are no pending
Claims against the Company relating to any Environmental Requirements, nor to
the best knowledge of the Company, is there any basis for any such Claims.


 
13

--------------------------------------------------------------------------------

 
 
6.23 Illegal Payments.  Neither the Company, nor any director, officer, agent,
employee or other Person acting on behalf of the Company has, in the course of
his actions for, or on behalf of, the Company: (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.


6.24 Related Party Transactions.  Except for arm’s length transactions pursuant
to which the Company makes payments in the Ordinary Course of Business upon
terms no less favorable than the Company could obtain from third parties, and
except as set forth in Schedule 6.24 attached hereto, none of the officers,
directors or employees of the Company, nor any stockholders who own, legally or
beneficially, five percent (5%) or more of the issued and outstanding shares of
any class of the Company’s capital stock (each a “Material Shareholder”), is
presently a party to any transaction with the Company (other than for services
as employees, officers and directors), including any Contract providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from, any officer,
director or such employee or Material Shareholder or, to the best knowledge of
the Company, any other Person in which any officer, director, or any such
employee or Material Shareholder has a substantial or material interest in or of
which any officer, director or employee of the Company or Material Shareholder
is an officer, director, trustee or partner.  There are no Claims or disputes of
any nature or kind between the Company and any officer, director or employee of
the Company or any Material Shareholder, or between any of them, relating to the
Company and its business.


6.25 Internal Accounting Controls.  The Company and each of its subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability; (iii) access to Assets is permitted
only in accordance with management’s general or specific authorization; and
(iv) the recorded accountability for Assets is compared with the existing Assets
at reasonable intervals and appropriate action is taken with respect to any
differences.


6.26 Acknowledgment Regarding Buyer’s Purchase of the Securities. The Company
acknowledges and agrees that Buyer is acting solely in the capacity of an arm’s
length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that Buyer is not acting
as a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement and the transactions contemplated hereby and any
advice given by Buyer or any of its representatives or agents in connection with
this Agreement and the transactions contemplated hereby is merely incidental to
Buyer’s purchase of the Securities. The Company further represents to Buyer that
the Company’s decision to enter into this Agreement has been based solely on the
independent evaluation by the Company and its representatives.


6.27 Seniority.  No indebtedness or other equity or security of the Company is
senior to the Debentures in right of payment, whether with respect to interest
or upon liquidation or dissolution, or otherwise, except only purchase money
security interests (which are senior only as to underlying Assets covered
thereby).


6.28 Brokerage Fees.  There is no Person acting on behalf of the Company who is
entitled to or has any claim for any brokerage or finder’s fee or commission in
connection with the execution of this Agreement or the consummation of the
transactions contemplated hereby.


6.29 Full Disclosure.  All the representations and warranties made by Company
herein or in the Schedules hereto, and all of the statements, documents or other
information pertaining to the transaction contemplated herein made or given by
Company, its agents or representatives, are complete and accurate, and do not
omit any information required to make the statements and information provided,
in light of the transaction contemplated herein and in light of the
circumstances under which they were made, not misleading, accurate and
meaningful.


 
14

--------------------------------------------------------------------------------

 
 
ARTICLE VII
COVENANTS


7.1 Negative Covenants.


(a) Indebtedness.  So long as Buyer owns, legally or beneficially, any of the
Debentures, neither the Company, nor any of its subsidiaries shall, either
directly or indirectly, create, assume, incur or have outstanding any
indebtedness for borrowed money of any nature or kind (including purchase money
indebtedness), or become liable, whether as endorser, guarantor, surety or
otherwise, for any Obligation of any other Person, except for: (i) the
Debentures; (ii) Obligations for accounts payable, other than for money
borrowed, incurred in the Ordinary Course of Business; (iii) indebtedness
existing on the date hereof and set forth in the Company Financial Statements,
provided such indebtedness is subordinated to the Obligations owed to Buyer
under the Debentures pursuant to a subordination agreement, in form and content
acceptable to Buyer in its sole discretion, which shall include an indefinite
standstill on remedies and payment blockage rights during any default hereunder;
and (iv) indebtedness incurred by the Company after obtaining the Buyer’s prior
written consent thereto, which consent shall not be unreasonably withheld by
Buyer.


(b) Encumbrances.  So long as Buyer owns, legally or beneficially, any of the
Debentures, neither the Company, nor any of its subsidiaries shall, either
directly or indirectly, create, assume, incur or suffer or permit to exist any
Encumbrance upon any Asset of the Company or any of its subsidiaries, whether
owned at the date hereof or hereafter acquired.


(c) Investments.  So long as Buyer owns, legally or beneficially, any of the
Debentures, neither the Company, nor any of its subsidiaries shall, either
directly or indirectly, make or have outstanding any new investments (whether
through purchase of stocks, obligations or otherwise) in, or loans or advances
to, any other Person, or acquire all or any substantial part of the Assets,
business, stock or other evidence of beneficial ownership of any other Person,
except: (i) investments in direct obligations of the United States or any state
in the United States; (ii) trade credit extended by the Company in the Ordinary
Course of Business; and (iii) investments existing as of the Effective Date and
set forth in the Company Financial Statements.


(d) Transfer; Merger.  So long as Buyer owns, legally or beneficially, any of
the Debentures, neither the Company, nor any of its subsidiaries shall, either
directly or indirectly, permit or enter into any transaction involving a “Change
in Control” (as hereinafter defined), or any other merger, consolidation, sale,
transfer, license, lease, encumbrance or otherwise disposition of all or any
part of its properties or business or all or any substantial part of its Assets,
except for the sale, lease or licensing of property or Assets of the Company in
the Ordinary Course of Business.  For purposes of this Agreement, the term
“Change of Control” shall mean any sale, conveyance, assignment or other
transfer, directly or indirectly, of any ownership interest of the Company or
any of its subsidiaries which results in any change in the identity of the
individuals or entities previously having the power to direct, or cause the
direction of, the management and policies of the Company or any of its
subsidiaries, or the grant of a security interest in any ownership interest of
any Person directly or indirectly controlling the Company, which could result in
a change in the identity of the individuals or entities previously having the
power to direct, or cause the direction of, the management and policies of the
Company or any of its subsidiaries.


(e) Capital Expenditures.  So long as Buyer owns, legally or beneficially, any
of the Debentures, neither the Company, nor any of its subsidiaries shall,
either directly or indirectly, make or incur Obligations or undertake
expenditures for the acquisition or lease of any fixed Assets or other
Obligations or expenditures which are required to be capitalized under GAAP,
except as may be first approved by the Buyer in writing, which approval shall
not be unreasonably withheld.


 
15

--------------------------------------------------------------------------------

 
 
(f) Distributions; Restricted Payments.  So long as Buyer owns, legally or
beneficially, any of the Debentures, neither the Company, nor any of its
subsidiaries shall, either directly or indirectly: (i) purchase or redeem any
shares of its capital stock; (ii) declare or pay any dividends or distributions,
whether in cash or otherwise, or set aside any funds for any such purpose; (iii)
make any loans, advances or extensions of credit to, or investments in, any
Person, including, without limitation, any Affiliates of the Company or its
subsidiaries, or the Company’s officers, directors, employees or Material
Shareholders, or the officers, directors, employees of any subsidiary of the
Company; or (iv) increase the annual salary paid to any officers or directors of
the Company or any of its subsidiaries as of the Effective Date.


(g) Use of Proceeds.  The proceeds from the purchase and sale of the Debentures
shall be used by the Company for general working capital purposes.


(h) Business Activities; Change of Legal Status and Organizational
Documents.  Neither the Company, nor any of its subsidiaries, shall: (i) engage
in any line of business other than the businesses engaged in as of the Effective
Date and business reasonably related thereto; (ii) change its respective name,
organizational identification number, its type of organization, its jurisdiction
of organization or other legal structure; or (iii) permit its Certificate of
Incorporation, Bylaws or other organizational documents to be amended or
modified in any way which could reasonably be expected to have a Material
Adverse Effect.


(i) Transactions with Affiliates.  Neither the Company, nor any of its
subsidiaries, shall enter into any transaction with any of its Affiliates,
officers, directors, employees, Material Shareholders or other insiders, except
in the Ordinary Course of Business and upon fair and reasonable terms that are
no less favorable to the Company or its subsidiaries, as applicable, than it
would obtain in a comparable arm’s length transaction with a Person not an
Affiliate of the Company or any of its subsidiaries.


7.2 Affirmative Covenants.


(a) Corporate Existence.  The Company and each of its subsidiaries shall at all
times preserve and maintain their respective: (i) existence and good standing in
the jurisdiction of its and their organization; and (ii) its and their
qualification to do business and good standing in each jurisdiction where the
nature of its and their business makes such qualification necessary, and shall
at all times continue as a going concern in the business which the Company is
presently conducting.


(b) Tax Liabilities.  The Company and each of its subsidiaries shall at all
times pay and discharge all Taxes upon, and all Claims (including claims for
labor, materials and supplies) against the Company and each of its subsidiaries
or any of its or their properties or Assets, before the same shall become
delinquent and before penalties accrue thereon, unless and to the extent that
the same are being contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP are being maintained.


 
16

--------------------------------------------------------------------------------

 
 
(c) Notice of Proceedings.  The Company shall, promptly, but not more than five
(5) days after knowledge thereof shall have come to the attention of any officer
of the Company, give written notice to the Buyer of all threatened or pending
Proceedings before any Governmental Authority which may have a Material Adverse
Effect.


(d) Material Adverse Effect.  The Company shall, promptly, but not more than
five (5) days after knowledge thereof shall have come to the attention of any
officer of the Company, give written notice to the Buyer of any event,
circumstance, fact or other matter that could in any way have or be reasonably
expected to have a Material Adverse Effect.


(e) Notice of Default.  The Company shall, promptly, but not more than five (5)
days after the commencement thereof, give notice to the Buyer in writing of the
occurrence of any “Event of Default” (as such term is defined in any of the
Transaction Documents) or of any event which, with the lapse of time, the giving
of notice or both, would constitute an Event of Default hereunder or under any
other Transaction Documents.


(f) Reporting Status; Listing.  So long as Buyer owns, legally or beneficially,
any of the Securities, the Company shall: (i) file in a timely manner all
reports required to be filed under the Securities Act, the Exchange Act or any
securities Laws and regulations thereof applicable to the Company of any state
of the United States, or by the rules and regulations of the Principal Trading
Market, and, to provide a copy thereof to the Buyer promptly after such filing;
(ii) not terminate its status as an issuer required to file reports under the
Exchange Act even if the Exchange Act or the rules and regulations thereunder
would otherwise permit such termination; (iii) if required by the rules and
regulations of the Principal Trading Market, promptly secure the listing of the
Incentive Shares and the Pledged Stock upon the Principal Trading Market
(subject to official notice of issuance) and, take all reasonable action under
its control to maintain the continued listing, quotation and trading of its
Common Stock (including, without limitation, the Incentive Shares and the
Pledged Stock) on the Principal Trading Market, and the Company shall comply in
all respects with the Company’s reporting, filing and other Obligations under
the bylaws or rules of the Principal Trading Market, the Financial Industry
Regulatory Authority, Inc. and such other Governmental Authorities, as
applicable. The Company shall promptly provide to Buyer copies of any notices it
receives from the SEC or any Principal Trading Market.


(g) Rule 144.  With a view to making available to Buyer the benefits of Rule 144
under the Securities Act (“Rule 144”), so long as Buyer owns, legally or
beneficially, any of the Securities, the Company shall, at its sole expense:


(i) Make, keep and ensure that adequate current public information with respect
to the Company, as required in accordance with Rule 144, is publicly available;


(ii) furnish to the Buyer, promptly upon reasonable request: (A) a written
statement by the Company that it has complied with the reporting requirements of
Rule 144, the Securities Act and the Exchange Act; and (b) such other
information as may be reasonably requested by Buyer to permit the Buyer to sell
any of the Securities pursuant to Rule 144 without limitation or restriction;
and


(iii) promptly at the request of the Buyer, give the Company’s transfer agent
instructions to the effect that, upon the transfer agent’s and Company’s
counsel’s receipt from the Buyer of a certificate (a “Rule 144 Certificate”)
certifying that the Buyer’s holding period (as determined in accordance with the
provisions of Rule 144) for any portion of the Incentive Shares or the Pledged
Stock (to the extent Buyer becomes the owner thereof through Buyer’s rights
under the Pledge Agreement) which the Buyer proposes to sell (the “Securities
Being Sold”) is not less than six (6) months, and representations regarding
Buyer’s non-affiliate status at the time Buyer is providing the Rule 144
Certificate and during the preceding ninety (90) days, and receipt by the
transfer agent of the “Rule 144 Opinion” (as hereinafter defined) from the
Company or its counsel, the transfer agent is to effect the transfer of the
Securities Being Sold and issue to the Buyer(s) or transferee(s) thereof one or
more stock certificates representing the transferred Securities Being Sold
without any restrictive legend and without recording any restrictions on the
transferability of such shares on the transfer agent’s  books and records.  In
this regard, upon Buyer’s request, the Company shall have an affirmative
obligation to cause its counsel to promptly issue to the transfer agent a legal
opinion providing that, based on the Rule 144 Certificate, the Securities Being
Sold may be sold pursuant to the provisions of Rule 144, even in the absence of
an effective registration statement (the “Rule 144 Opinion”).  If the transfer
agent requires any additional documentation in connection with any proposed
transfer by the Buyer of any Securities being Sold, the Company shall promptly
deliver or cause to be delivered to the transfer agent or to any other Person,
all such additional documentation as may be necessary to effectuate the transfer
of the Securities being Sold and the issuance of an unlegended certificate to
any transferee thereof, all at the Company’s expense.


 
17

--------------------------------------------------------------------------------

 
 
7.3 Reporting Requirements.  The Company shall furnish to the Buyer the
following:


(a) Annual Audited Financial Statements.  Within ninety (90) days after the
close of each fiscal year of the Company, a copy of the annual audited financial
statements of the Company, including balance sheet, statement of income and
retained earnings, statement of cash flows for the fiscal year then ended, in
reasonable detail, prepared and reviewed by an independent certified public
accountant reasonably acceptable to Buyer, containing an unqualified opinion of
such accountant;


(b) Monthly Financial Statements.  Within thirty (30) days following the end of
each month, a copy of the financial statements of the Company regarding such
month, including balance sheet, statement of income and retained earnings,
statement of cash flows for the month then ended, in reasonable detail, prepared
and certified as accurate in all material respects by the an officer of the
Company; and


(c) Monthly Cash Flow Analysis.  Within thirty (30) days following the end of
each month, a cash flow analysis in form and content reasonably acceptable to
the Buyer, showing in reasonable detail, all incoming and outgoing cash flows of
the Company during the immediately preceding month, and identifying any variance
between such actual cash flows and the cash flow projections provided by the
Company to the Buyer in connection with Buyer’s due diligence review of the
Company, which cash flow analysis  shall be prepared and certified as accurate
in all material respects by the an officer of the Company; and


(d) Monthly Compliance Certificate.  On the fifteenth (15th) day of every month,
the Company shall deliver to the Buyer a compliance certificate in substantial
substance and form as attached hereto as Exhibit “B” (the “Compliance
Certificate”), certifying as to certain matters as more specifically set forth
in the Compliance Certificate as of the end of the immediately preceding
calendar month, which date is defined as the “Reporting Date” within the
Compliance Certificate.


 
18

--------------------------------------------------------------------------------

 
 
7.4 Fees and Expenses.


(a) Transaction Fees.  The Company agrees to pay to Buyer a transaction advisory
fee equal to six percent (6%) of the amount of the Debentures purchased by Buyer
at the First Closing, which fee shall be due and payable on the Effective Date
and withheld from the gross purchase price paid by Buyer for the Debentures.  In
the event of any Additional Closings, the Company shall pay to Buyer a
transaction advisory fee equal to six percent (6%) of the amount of the
Debentures purchased by Buyer at any such Additional Closings, which fee shall
be due and payable upon such Additional Closing and withheld from the gross
purchase price paid by Buyer for the Debentures at such Additional Closing.


(b) Due Diligence Fees.  The Company agrees to pay to the Buyer a due diligence
fee equal to Five Thousand and No/100 Dollars ($5,000.00), which shall be due
and payable in full on the Effective Date, or any remaining portion thereof
shall be due and payable on the Effective Date if a portion of such fee was paid
upon the execution of any term sheet related to this Agreement.


(c) Document Review and Legal Fees.  The Company agrees to pay to the Buyer or
its counsel a document review and legal fee equal to Twelve Thousand Five
Hundred and No/100 Dollars ($12,500.00), which shall be due and payable in full
on the Effective Date, or any remaining portion thereof shall be due and payable
on the Effective Date if a portion of such fee was paid upon the execution of
any term sheet related to this Agreement.  In addition, in the event of any
Additional Closings, the Company agrees to pay to the Buyer or its counsel
additional reasonable legal fees incurred by the Company in connection with any
such Additional Closings, subject to the prior written approval of the
Company.  The Company shall be responsible for the payment of all legal fees and
expenses of the Company and its own counsel and other professionals incurred by
the Company in connection with the negotiation and execution of this Agreement
and the Transaction Documents.


(d) Other Fees.  The Company also agrees to pay to the Buyer (or any designee of
the Buyer), upon demand, or to otherwise be responsible for the payment of, any
and all other reasonable costs, fees and expenses, including the reasonable
fees, costs, expenses and disbursements of counsel for the Buyer and of any
experts and agents, which the Buyer may incur or which may otherwise be due and
payable in connection with: (i) the preparation, negotiation, execution,
delivery, recordation, administration, amendment, waiver or other modification
or termination of this Agreement or any other Transaction Documents; (ii) any
documentary stamp taxes, intangibles taxes, recording fees, filing fees, or
other similar taxes, fees or charges imposed by or due to any Governmental
Authority in connection with this Agreement or any other Transaction Documents;
(iii) the exercise or enforcement of any of the rights of the Buyer under this
Agreement or the Transaction Documents; or (iv) the failure by the Company to
perform or observe any of the provisions of this Agreement or any of the
Transaction Documents.  Included in the foregoing shall be the amount of all
expenses paid or incurred by Buyer in consulting with counsel concerning any of
its rights under this Agreement or any other Transaction Document or under
applicable law.  To the extent any such costs, fees, charges, taxes or expenses
are incurred prior to the funding of proceeds from a Closing, same shall be paid
directly from the proceeds of each such Closing.  All such costs and expenses,
if not so immediately paid when due or upon demand thereof, shall bear interest
from the date of outlay until paid, at the highest rate set forth in the
Debenture, or if none is so stated, the highest rate allowed by law.  All of
such costs and expenses shall be additional Obligations of the Company to Buyer
secured under the Transaction Documents.  The provisions of this Subsection
shall survive the termination of this Agreement.


 
19

--------------------------------------------------------------------------------

 
 
7.5 Incentive Shares.


(a) Share Issuance.  At the First Closing, the Company shall issue to the Buyer
that number of shares of the Company’s Common Stock that equal to an aggregate
value of One Hundred Twenty-Five Thousand Dollars ($125,000) (in the aggregate,
the “Share Value”).  For purposes of determining the number of Incentive Shares
issuable to Buyer under this Section 7.5, the Company’s Common Stock shall be
valued as of the business day immediately prior to the date the purchase of the
Debentures is funded by Buyer (the “Valuation Date”), using the daily volume
weighted average price of the Common Stock for the five (5) trading days
immediately prior to the Valuation Date (the “VWAP”), as reported by Bloomberg
L.P.  On or prior to the First Closing, the Buyer shall confirm to the Company
the VWAP for the Common Stock as of the Valuation Date, and the corresponding
number of Incentive Shares issuable at the First Closing based on such
VWAP.  The Company shall instruct its transfer agent to issue certificates
representing the Incentive Shares issuable to the Buyer immediately upon the
occurrence of the First Closing, and shall cause its transfer agent to deliver
such certificates to Buyer within five (5) business days following the First
Closing.  In the event such certificates representing the Incentive Shares
issuable hereunder shall not be delivered to the Buyer within said five (5)
business day period, same shall be an immediate default under this Agreement and
the Transaction Documents.  Notwithstanding the foregoing to the contrary, the
Buyer shall have the right to require, as a condition precedent to the First
Closing, that the transfer agent for the Company deliver to Buyer and its
counsel written confirmation (which may be in the form of an e-mail) that there
are no impediments, legal or otherwise, to the issuance of the Incentive Shares,
and that the transfer agent has all required documents, resolutions and other
items required to issue the Incentive Shares and deliver the Incentive Shares to
Buyer, such that the only remaining undertaking to accomplish same is the
ministerial act of issuing and delivering the Incentive Shares to Buyer or its
counsel.  The Incentive Shares shall be deemed fully earned by Buyer upon
issuance therefor.


(b) Adjustments.  It is the intention of the Company and Buyer that the value of
the Incentive Shares on a date that is nine (9) months after the First Closing
(the “Nine Month Valuation Date”) shall be a minimum of the Share
Value.  Valuation of the Incentive Shares at the Nine Month Valuation Date shall
be undertaken by Buyer using the VWAP of the Common Stock for the five (5)
trading days immediately prior to the Nine Month Valuation Date, as reported by
Bloomberg L.P.  In the event the value of the Incentive Shares issued to Buyer
under this Section 7.5 (including any proceeds received by the Buyer from sales
of the Incentive Shares at any time prior to the Nine Month Valuation Date), at
the Nine Month Valuation Date, is less than the Share Value, then the Buyer
shall so notify the Company and the Company hereby agrees to immediately take
all required action necessary or required in order to cause the issuance of
additional shares of the Company’s Common Stock to Buyer such that at the Nine
Month Valuation Date, the Buyer shall have been issued Incentive Shares having
an aggregate value, using the valuation methodology set forth above, equal to
the Share Value.  In the event the value of the Incentive Shares issued to Buyer
under this Section 7.5 (including any proceeds received by the Buyer from sales
of the Shares at any time prior to the Nine Month Valuation Date), at the Nine
Month Valuation Date, is more than the Share Value, then the Buyer shall so
notify the Company and the Buyer hereby agrees to return to the Company such
number of the Incentive Shares such that at the Nine Month Valuation Date, the
Buyer shall only retain Incentive Shares having an aggregate value, using the
valuation methodology set forth above, equal to the Share Value.  In the event
such additional Incentive Share issuance is required at the Nine Month Valuation
Date, the Company shall instruct its transfer agent to issue certificates
representing such additional Incentive Shares to the Buyer immediately
subsequent to the Buyer’s notification to the Company that additional Incentive
Shares are issuable hereunder, and the Company shall in any event cause its
transfer agent to deliver such certificates to Buyer within five (5) business
days following the date Buyer notifies the Company that additional Incentive
Shares are to be issued hereunder.  In the event such certificates representing
such additional Incentive Shares issuable hereunder shall not be delivered to
the Buyer within said five (5) business day period, same shall be an immediate
default under this Agreement and the Transaction Documents.


(c) Registration of Shares.  The Common Stock to be issued to Buyer pursuant to
this Section 7.5, and any Pledged Stock, shall be included on any registration
statement filed by the Company after the date hereof, unless such shares may be
resold without any limitation or restriction pursuant to Rule 144.


 
20

--------------------------------------------------------------------------------

 
 
(d) Payment in Cash.  Subject to the terms of this Section 7.5(d), the Company
retains the right to pay the Share Value in cash at any time prior to the Nine
Month Valuation Date. In that regard, the Buyer shall not sell any portion of
the Incentive Shares (either in accordance with Rule 144 or otherwise), unless
the Buyer shall first notify the Company in writing of Buyer’s intention to so
sell any portion of the Incentive Shares (such written notice hereinafter
referred to as the “Sale Notice”), in which event the Company shall have the
right to pay the Share Value in cash within five (5) business days from the date
the Sale Notice is deemed delivered under this Agreement.  If the Company fails
to pay the Share Value to the Buyer in cash within said five (5) business day
period, then the Buyer shall have the absolute right to sell any portion of the
Incentive Shares at any time thereafter, provided that Buyer shall not, in any
one transaction, sell a number of Incentive Shares that exceed twenty percent
(20%) of the average daily volume of the Common Stock traded for the immediately
preceding three (3) trading days on the Principal Trading Market.  If the
Company pays the Share Value in cash prior to the Nine Month Valuation Date,
then the Buyer shall return the Incentive Shares (or any portion thereof
remaining at such time) to the Company within ten (10) business days.


7.6 Pledged Stock.


(a) Number of Shares for Pledged Stock.  As additional security for the
Company’s obligations under the Debentures and the other Transaction Documents,
the Company shall issue and pledge to the Buyer under the Pledge Agreement a
number of shares of the Company’s Common Stock that equal to an aggregate value
of Nine Hundred Thousand Dollars ($900,000), such amount being three (3) times
the amount of the Debentures being purchased at the First Closing (in the
aggregate, the “Pledged Share Value”).  The Pledged Stock shall have a value
equal to at least the Pledged Share Value at all times while the Debentures, or
any portion thereof, remain outstanding and unpaid.  For purposes of determining
the number of shares of Common Stock to comprise the Pledged Stock under this
Section 7.6, the Company’s Common Stock shall be valued as of the Valuation
Date, using the VWAP of the Common Stock, as reported by Bloomberg L.P.  On or
prior to the First Closing, the Buyer shall confirm to the Company the VWAP for
the Common Stock as of the Valuation Date, and the corresponding number of
shares to be pledged under the Pledge Agreement as the Pledged Stock based on
such VWAP.  The shares representing the Pledged Stock shall be delivered to the
escrow agent under the Pledge Agreement on or prior to the First Closing in
accordance with the terms of the Pledge Agreement.


(b) Adjustment to Pledged Stock.  At any time while the Debentures remain
outstanding and unpaid, the Buyer shall have the right to value the number of
shares comprising the Pledged Stock based on the valuation methodology set forth
in Section 7.6(a) above, and in the event the value of the Pledged Stock, based
on such valuation, is less than the Pledged Share Value, then the Buyer shall so
notify the Company and the Company hereby agrees to immediately take all
required action necessary or required in order to cause the issuance of
additional shares of the Company’s Common Stock to Buyer (or as otherwise
required per the terms of the Pledge Agreement) to be added to the Pledged Stock
and held in escrow pursuant to the terms of the Pledge Agreement, such that at
all times while the Debentures remain outstanding and unpaid, the Pledged Stock
being held under the Pledge Agreement shall have an aggregate value, using the
valuation methodology set forth above, equal to the Pledged Share Value.  Such
additional Pledged Stock shall be delivered within five (5) business days from
the date that Buyer notifies the Company of the requirement for such additional
shares of Pledged Stock.  The foregoing mechanism of issuing and adding shares
of the Company’s Common Stock to the Pledged Stock to insure collateral coverage
equal to at least the Pledged Share Value shall apply to any circumstances under
which the aggregate value of the Pledged Stock at any time falls below the
Pledged Share Value, including, without limitation, circumstances where such
aggregate value falls as a result of a decline in the market price of the Common
Stock on the Principal Trading Market, or circumstances where a portion of the
Pledged Stock has been sold in accordance with the terms of the Pledge
Agreement, thereby requiring additional shares of the Company’s Common Stock to
be added to the Pledged Stock as hereby contemplated to insure that the Pledged
Stock under the Pledge Agreement shall always have an aggregate value equal to
at least the Pledged Share Value.


 
21

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS TO SELL


The obligation of the Company hereunder to issue and sell the Securities to the
Buyer at the Closings is subject to the satisfaction, at or before the
respective Closing Dates, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion:


8.1 Buyer shall have executed the Transaction Documents and delivered them to
the Company.


8.2 The representations and warranties of the Buyer shall be true and correct in
all material respects as of the date when made and as of the Closing Dates as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the Closing Dates.


ARTICLE IX
CONDITIONS PRECEDENT TO THE BUYER’S OBLIGATIONS TO PURCHASE


9.1 First Closing.  The obligation of the Buyer hereunder to purchase the
Debentures at the First Closing is subject to the satisfaction, at or before the
First Closing Date, of each of the following conditions (in addition to any
other conditions precedent elsewhere in this Agreement), provided that these
conditions are for the Buyer’s sole benefit and may be waived by the Buyer at
any time in its sole discretion:


(a) The Company shall have executed and delivered the Transaction Documents
applicable to the First Closing and delivered the same to the Buyer.


(b) The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties are already qualified as to materiality in Article VI above, in
which case, such representations and warranties shall be true and correct in all
respects without further qualification) as of the date when made and as of the
First Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the First Closing Date.


(c) The Buyer shall have received an opinion of counsel from counsel to the
Company in a form satisfactory to the Buyer and its counsel.


(d) The Buyer shall have transferred and delivered the Incentive Shares to Buyer
(if so required by Buyer under Section 7.5 hereof) and delivered the Pledged
Shares to the escrow agent under the Pledge Agreement.


(e) The Company shall have executed and delivered to Buyer a closing certificate
in substance and form required by Buyer, which closing certificate shall include
and attach as exhibits: (i) a true copy of a certificate of good standing
evidencing the formation and good standing of the Company from the secretary of
state (or comparable office) from the jurisdiction in which the Company is
incorporated, as of a date within ten (10) days of the First Closing Date; (ii)
the Company’s Certificate of Incorporation; (iii) the Company’s Bylaws; and (iv)
copies of the resolutions of the board of directors of the Company consistent
with Section 6.3, as adopted by the Company’s board of directors in a form
reasonably acceptable to Buyer.


 
22

--------------------------------------------------------------------------------

 
 
(f) The Company shall have authorized, by appropriate resolution, the issuance
of the Incentive Shares and the Pledged Stock.


(g) No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect.


(h) The Company shall have executed such other agreements, certificates,
confirmations or resolutions as the Buyer may required to consummate the
transactions contemplated by this Agreement and the Transaction Documents,
including a closing statement and joint disbursement instructions as may be
required by Buyer.
  
9.2 Additional Closings.  Provided the Buyer is to purchase additional
Debentures in accordance with Section 4.4 at an Additional Closing, the
obligation of the Buyer hereunder to accept and purchase the Debentures at any
Additional Closing is subject to the satisfaction, at or before the Additional
Closing Date, of each of the following conditions:


(a) The Company shall have executed the Transaction Documents applicable to the
Additional Closing and delivered the same to the Buyer.


(b) The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties are already qualified as to materiality in Article VI above, in
which case, such representations and warranties shall be true and correct in all
respects without further qualification) as of the date when made and as of the
Additional Closing Date as though made at that time (except for representations
and warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Additional Closing Date.


(c)  No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect.


(d) No default or Event of Default shall have occurred and be continuing under
this Agreement or any other Transaction Documents, and no event shall have
occurred that, with the passage of time, the giving of notice, or both, would
constitute a default or an Event of Default under this Agreement or any other
Transaction Documents.


(e) The Company shall have executed such other agreements, certificates,
confirmations or resolutions as the Buyer may required to consummate the
transactions contemplated by this Agreement and the Transaction Documents,
including a closing statement and joint disbursement instructions as may be
required by Buyer.
 
 
23

--------------------------------------------------------------------------------

 
 
ARTICLE X
INDEMNIFICATION


10.1 Company’s Obligation to Indemnify.  In consideration of the Buyer’s
execution and delivery of this Agreement and acquiring the Securities hereunder,
and in addition to all of the Company’s other obligations under this Agreement,
the Company hereby agrees to defend and indemnify Buyer and its Affiliates and
subsidiaries and their respective directors, officers, employees, agents and
representatives, and the successors and assigns of each of them (collectively,
the “Buyer Indemnified Parties”) and Company does hereby agree to hold the Buyer
Indemnified Parties forever harmless, from and against any and all Claims made,
brought or asserted against the Buyer Indemnified Parties, or any one of them,
and Company hereby agrees to pay or reimburse the Buyer Indemnified Parties for
any and all Claims payable by any of the Buyer Indemnified Parties to any
Person, including reasonable attorneys’ and paralegals’ fees and expenses, court
costs, settlement amounts, costs of investigation and interest thereon from the
time such amounts are due at the highest non-usurious rate of interest permitted
by applicable Law, through all negotiations, mediations, arbitrations, trial and
appellate levels, as a result of, or arising out of, or relating to: (i) any
misrepresentation or breach of any representation or warranty made by the
Company in this Agreement, the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby; (ii) any breach of any
covenant, agreement or Obligation of the Company contained in this Agreement,
the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby; or (iii) any Claims brought or made against the
Buyer Indemnified Parties, or any one of them, by a third party and arising out
of or resulting from the execution, delivery, performance or enforcement of this
Agreement, the Transaction Documents or any other instrument, document or
agreement executed pursuant hereto or thereto by any of the Buyer Indemnified
Parties, any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Debentures, or
the status of the Buyer or holder of any of the Securities, as a buyer of such
Securities in the Company. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Claims covered
hereby, which is permissible under applicable Law.


 
24

--------------------------------------------------------------------------------

 
 
ARTICLE XI
MISCELLANEOUS


11.1 Notices.  All notices of request, demand and other communications hereunder
shall be addressed to the parties as follows:


If to the Company:                                               Sionix
Corporation
914 Westwood Blvd., Box 801
Los Angeles, CA 90024
Attn: Mr. James Currier, Sr., CEO
Telephone: (704) 971-8404
Facsimile: (704) 971-8401
E-Mail: jurrier@sionix.com


With a copy to:                                                     Peter Hogan,
Esq.
Richardson & Patel, LLP
1100 Glendon Ave., 8th Floor
Los Angeles, CA 90024
Phone: (310) 208-1182
Fax: (310) 208-1154
Email: phogan@richardsonpatel.com


If to the Secured Party:                                        TCA Global
Credit Master Fund, LP
1404 Rodman Street
Hollywood, FL 33020
Attn: Mr. Robert Press
Telephone: (786) 323-1650
Facsimile: (786) 323-1651
E-Mail: bpress@trafcap.com


With a copy to:                                                     David Kahan,
P.A.
3125 W. Commercial Blvd., Suite 100
Ft, Lauderdale, FL 33309
Attn: David Kahan, Esq.
Telephone: (954) 548-3930
Facsimile: (954) 548-3910
E-Mail: david@dkpalaw.com


 
25

--------------------------------------------------------------------------------

 
 
unless the address is changed by the party by like notice given to the other
parties.  Notice shall be in writing and shall be deemed delivered: (i) if
mailed by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., EST, on a business day.  Any notice hand delivered after 5:00
p.m., EST, shall be deemed delivered on the following business
day.  Notwithstanding the foregoing, notice, consents, waivers or other
communications referred to in this Debenture may be sent by facsimile, e-mail,
or other method of delivery, but shall be deemed to have been delivered only
when the sending party has confirmed (by reply e-mail or some other form of
written confirmation) that the notice has been received by the other party.


11.2 Entire Agreement.  This Agreement, including the Exhibits and Schedules
attached hereto and the documents delivered pursuant hereto, including the
Transaction Documents, set forth all the promises, covenants, agreements,
conditions and understandings between the parties hereto with respect to the
subject matter hereof and thereof, and supersede all prior and contemporaneous
agreements, understandings, inducements or conditions, expressed or implied,
oral or written, except as contained herein and in the Transaction Documents.


11.3 Assignment. The Buyer may at any time assign its rights in this Agreement
or any of the other Transaction Documents, or any part thereof, without the
Company’s consent or approval.  In addition, the Buyer may at any time sell one
or more participations in the Debentures. The Company may not sell or assign
this Agreement or any of the Transaction Documents, or any portion thereof,
either voluntarily or by operation of law, nor delegate any of its duties of
obligations hereunder or thereunder, without the prior written consent of the
Buyer, which consent may be withheld in Buyer’s sole and absolute discretion.


11.4 Binding Effect.  This Agreement shall be binding upon the parties hereto,
their respective successors and permitted assigns.


11.5 Amendment.  The parties hereby irrevocably agree that no attempted
amendment, modification, or change of this Agreement shall be valid and
effective, unless the parties shall unanimously agree in writing to such
amendment, modification or change.


11.6 No Waiver.  No waiver of any provision of this Agreement shall be
effective, unless it is in writing and signed by the party against whom it is
asserted, and any such written waiver shall only be applicable to the specific
instance to which it relates and shall not be deemed to be a continuing or
future waiver.


11.7 Gender and Use of Singular and Plural.  All pronouns shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the party or parties or their personal representatives, successors and assigns
may require.


 
26

--------------------------------------------------------------------------------

 
 
11.8 Counterparts.  This Agreement and any amendments hereto may be executed in
one or more counterparts, each of which shall be deemed an original and all of
which together will constitute one and the same instrument.


11.9 Electronic Signatures.  The Buyer is hereby authorized to rely upon and
accept as an original for all purposes, this Agreement, any other Transaction
Document or other communication which is sent to Buyer or its counsel by
facsimile, telegraphic, .pdf, or other electronic transmission (each, a
“Communication”) which Buyer or its counsel in good faith believes has been
signed by the Company and has been delivered to Buyer or its counsel by a
properly authorized representative of the Company, whether or not that is in
fact the case.  Notwithstanding the foregoing, the Buyer shall not be obligated
to accept any such Communication as an original and may in any instance require
that an original document be submitted to Buyer in lieu of, or in addition to,
any such Communication.


11.10 Headings.  The article and section headings contained in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of the Agreement.


11.11 Governing Law.  This Agreement shall be construed in accordance with the
laws of the State of Florida, without regard to the principles of conflicts of
laws.  The parties further agree that any action between them shall be heard in
Broward County, Florida and expressly consent to the jurisdiction and venue of
the State Courts sitting in Broward County, Florida and the United States
District Court for the Southern District of Florida for the adjudication of any
civil action asserted pursuant to this Agreement.


11.12 Further Assurances.  The parties hereto will execute and deliver such
further instruments and do such further acts and things as may be reasonably
required to carry out the intent and purposes of this Agreement.


11.13 Survival.  All covenants, agreements, representations and warranties made
by the Company herein shall, notwithstanding any investigation by the Buyer, be
deemed material and relied upon by Buyer and shall survive the making and
execution of this Agreement and the Transaction Documents and the issuance of
the Debentures, and shall be deemed to be continuing representations and
warranties until such time as the Company has fulfilled all of its Obligations
to Buyer, the Debentures have been repaid in full and Buyer no longer owns any
of the Incentive Shares.


11.14 Time is of the Essence. The parties hereby agree that time is of the
essence with respect to performance of each of the parties’ Obligations under
this Agreement.  The parties agree that in the event that any date on which
performance is to occur falls on a Saturday, Sunday or state or national
holiday, then the time for such performance shall be extended until the next
business day thereafter occurring.


11.15 Joint Preparation.  The preparation of this Agreement has been a joint
effort of the parties and the resulting documents shall not, solely as a matter
of judicial construction, be construed more severely against one of the parties
than the other.


 
27

--------------------------------------------------------------------------------

 
 
11.16 Severability.  If any one of the provisions contained in this Agreement,
for any reason, shall be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement, and this Agreement shall remain in full force and
effect and be construed as if the invalid, illegal or unenforceable provision
had never been contained herein.


11.17 No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.


11.18 WAIVER OF JURY TRIAL. THE BUYER AND THE COMPANY, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO TRIAL BY JURY WITH RESPECT
TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR ANY OTHER AGREEMENT
EXECUTED OR CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR
ANY COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE BUYER AND THE COMPANY
ARE ADVERSE PARTIES.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE BUYER TO
PURCHASE THE DEBENTURES.


11.19 Compliance with Federal Law.  The Company shall: (i) ensure that no Person
who owns a controlling interest in or otherwise controls the Company is or shall
at any time be listed on the Specially Designated Nationals and Blocked Person
List or other similar lists maintained by the Office of Foreign Assets Control
(“OFAC”), the Department of the Treasury, included in any Executive Orders or in
any other similar lists of any Governmental Authority; (ii) not use or permit
the use of the proceeds of the purchase of the Debentures to violate any of the
foreign asset control regulations of OFAC or any enabling statute, Executive
Order relating thereto or any other requirements or restrictions imposed by any
Governmental Authority; and (iii) comply with all applicable Lender Secrecy Act
(“BSA”) laws and regulations, as amended.  As required by federal law and
Buyer’s policies and practices, Buyer may need to obtain, verify and record
certain customer identification information and documentation in connection with
opening or maintaining accounts or establishing or continuing to provide
services.


[SIGNATURES ON THE FOLLOWING PAGE]


 
28

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year set forth above.
 

  COMPANY     SIONIX CORPORATION, a Nevada corporation            
By:
/s/ David R. Wells     Name: David R. Wells     Title: President & CFO     Date:
              BUYER:     TCA GLOBAL CREDIT MASTER FUND, LP          
By:
TCA Global Credit Fund GP, Ltd.     Its: General Partner             By: /s/
Robert Press     Name: Robert Press     Title: Director     Date: 11/7/11  

 
 
29

--------------------------------------------------------------------------------

 






EXHIBIT “A”


FORM OF DEBENTURE
 
 
30

--------------------------------------------------------------------------------

 

EXHIBIT “B”
 
Form of Compliance Certificate
 
 
31

--------------------------------------------------------------------------------

 

SELLER’S DISCLOSURE SCHEDULES

 
 
32

--------------------------------------------------------------------------------

 